[Cite as State v. Kirklin, 2019-Ohio-5416.]


                                      IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                       PORTAGE COUNTY, OHIO


STATE OF OHIO,                                   :        MEMORANDUM OPINION

                 Plaintiff-Appellee,             :

       -vs-                                      :        CASE NO. 2019-P-0107

DELMAR V. KIRKLIN,                               :

                 Defendant-Appellant.            :


Criminal Appeal from the Portage County Court of Common Pleas, Case No. 88 CR
0182 A.

Judgment: Appeal dismissed.

Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Delmar V. Kirklin, pro se, PID# A201-478, Marion Correctional Institution, 940 Marion-
Williamsport Road, P.O. Box 57, Marion, OH 43302 (Defendant-Appellant).


THOMAS R. WRIGHT, P.J.,

        {¶1}     Appellant, Delmar V. Kirklin, filed a pro se notice of appeal from the trial

court’s September 20, 2019 entry denying his “Motion to Correct/Dismiss a Void

Sentencing Entry.”

        {¶2}     A timely notice of appeal from the September 20 entry was due by

October 21, 2019. Thus, the appeal is untimely filed by 22 days.

        {¶3}      “[A] party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within 30 days of that entry.” App.R.

4(A)(1).
       {¶4}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶5}   “(a) Criminal proceedings;

       {¶6}   “(b) Delinquency proceedings; and

       {¶7}   “(c) Serious youthful offender proceedings.

       {¶8}   “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. Concurrently with the filing of the motion, the movant shall file with the clerk of the

trial court a notice of appeal in the form prescribed by App.R. 3 and shall file a copy of

the notice of the appeal in the court of appeals. * * *” App.R. 5(A)

       {¶9}   Appellant has neither complied with the thirty-day rule set forth in App.R.

4(A) nor sought leave to appeal. This court is therefore without jurisdiction to consider

the appeal.

       {¶10} The appeal is sua sponte dismissed.


MATT LYNCH, J.,

MARY JANE TRAPP, J.,

concur.




                                              2